                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

YANT TESTING, SUPPLY & EQUIPMENT
CO., a Nebraska Corporation,
                                                                        8:20-CV-64
                        Plaintiff,

        vs.                                            TEMPORARY RESTRAINING ORDER


DAVID A. LAKNER, JR., an individual,

                        Defendant.


       This matter came on for hearing on Plaintiff’s Motion for Temporary Restraining Order,

Filing 2, on the 14th day of February, 2020. Plaintiff appeared with counsel of record. Defendant

was provided notice of the motion and hearing and appeared by counsel. Following the hearing,

the parties were afforded the opportunity for additional briefing and to provide the Court with any

additional evidence. Having reviewed the pleadings, written arguments, and evidence in the

record, the Court concludes Plaintiff’s Motion for Temporary Restraining Order is granted in part

and the Motion for Preliminary Injunction is set for further hearing.

                                       I.     BACKGROUND

       Plaintiff, Yant Testing, Supply & Equipment Company (“Yant”) is a “petroleum products

company that sells, services, and installs equipment for the petroleum industry.” Filing 1 at 2. Yant

has fourteen employees and services customers in several different states. Filing 1 at 2. Yant has

two office locations in Nebraska, one in Lincoln housing two employees and one in Omaha with

twelve employees. Filing 1 at 2. Defendant, David A. Lakner, Jr., worked for Yant for twelve

years. Filing 1 at 2. Lakner started at Yant’s Omaha office and was promoted to manage the

Lincoln office in 2011. Filing 1 at 2. “Lakner was responsible for overseeing all of the functions



                                                 1
of the Lincoln Office, including recruiting and retaining employees; overseeing employees;

serving, retaining, soliciting customers for Yant, and developing and maintaining relationships

with Yant customers.” Filing 1 at 2. As part of his duties, Lakner had access to Yant’s “customer

contact information and preferences; equipment costs, bid information, and pricing information;

budgeting data[;] and other financial information,” all of which Yant considered confidential

information and/or trade secrets. Filing 1 at 2-3.

       Starting in January 2020, Lakner prepared to leave Yant to work for Midwest Petroleum

Equipment (“MPE”). Filing 1 at 3-4. MPE is a petroleum equipment company and a business

competitor of Yant. Filing 1 at 4. On at least one occasion while still employed by Yant, Lakner

wrote on his Yant timecard that he was at a Yant customer’s office; however, GPS records for

Lakner’s truck show that he was actually at MPE during that time period. Filing 1 at 4; Filing 19-

1 at 13-15. Additionally, while still employed by Yant, Lakner solicited William Bushhousen to

quit his job at Yant and work for MPE. Filing 1 at 4-5; Filing 1-1 at 1-4; Filing 1-2 at 1-2.

Bushhousen had been a technician for Yant for thirty-three years and was a highly valued

employee. Filing 1 at 4. Bushhousen left the same day as Lakner to work for MPE. Filing 1 at 4-

5.

       At 5:00 p.m. on Friday, February 7, 2020, Lakner emailed Jared Baker, Yant’s president,

to resign his position, effective immediately. Filing 19-1 at 8. Yant claims that before he resigned,

Lakner removed all the physical documents and files that were in his office. Filing 19-1 at 2. Yant’s

president, Jared Baker, averred that the files and documents Lakner took contained information

that Yant considered confidential, including unfulfilled customer purchase orders, customer lists,

and information about Yant customers that had taken time and effort to identify and compile. Filing

1 at 3. Yant contends Lakner also took an external hard drive connected to his computer that



                                                     2
contained a backup of the files on his company-owned computer. Filing 1 at 3. Lakner denied

taking any physical or electronic files or information from Yant. Filing 15 at 3. However, Yant

adduced video surveillance footage and GPS logs from Lakner’s company truck showing that on

the day before he resigned, Lakner took a large box from Yant’s Lincoln office, as well as paper

files or books on the day of his resignation. Filing 19-1 at 2-3.

        At the hearing on this matter, Lakner’s counsel stated that the box contained a part

belonging to a customer of Yant and that Lakner was likely delivering that part to the customer

before he quit. However, the GPS logs show Lakner did not deliver the box to any customer before

his resignation. Filing 19-1 at 11-12. Furthermore, Baker testified that it was not Lakner’s job to

deliver parts to customers and that normally, a full appointment for delivery and installation of

parts would be made with Yant customers, rather than an after-hours delivery as Lakner’s counsel

contended. Filing 19-1 at 4.

        In response, Lakner stated he delivered the part to Yant’s client the week after he resigned

because “[d]ue to the disorganization of the Plaintiff’s business and the skeleton office that they

maintained at the time of our departure, I had serious concerns about whether the Plaintiff would

timely deliver this to my customer.” Filing 22 at 2.1 Yant responds that not just the delivery, but

the installation of the part in question was a substantial part of its business. Filing 23-1 at 2.

Accordingly, Yant claims it lost business by Lakner’s act of taking and installing the part after he

resigned from Yant and while working for MPE. Filing 1-2 at 2-3.

        Lakner left a cellphone and a desktop computer upon his resignation, both of which were

owned by Yant. Filing 1 at 3. However, Lakner wiped these devices so that the files, emails,


1
 Defendant made this claim in his Supplemental Affidavit, filed at 1:31 PM on February 17, 2020. At the hearing, the
Court ordered all evidence relating to the temporary restraining order to be filed no later than noon on February 17.
Filing 17. Despite Defendant’s failure to comply with the deadline specified in the Court’s order, the Court will
nevertheless consider Defendant’s late-filed affidavit, Filing 22, as well as Plaintiff’s response, Filing 23-1.

                                                         3
messages, or other materials were deleted and no longer accessible to Yant. Filing 1 at 3. Lakner

did not have authority to delete or make the information on the devices inaccessible to Yant. Filing

1 at 3. Although the information on the devices was backed up through a cloud account, Yant

cannot access the information because the backup account was registered under Lakner’s personal

email address. Filing 1 at 4. Lakner claims the iPhone contained “primarily personal photographs,

contacts, and videos of my children and family” and not confidential business information. Filing

15 at 2.

           Bushhousen resigned his employment with Yant on the same day as Lakner. Filing 1 at 4.

Bushhousen also returned a Yant-owned cellphone, tablet, and laptop. Filing 1 at 4. However,

unlike Lakner’s devices, no files, communications, or other data had been deleted from these

devices. Bushhousen’s Yant-owned cellphone showed text message exchanges between

Bushhousen and Lakner suggesting that Lakner was recruiting Bushhousen to leave Yant. Filing

1 at 4; Filing 1-1; Filing 1-2. Specifically, on Monday, January 27, 2020, Lakner texted

Bushhousen details “recapping” the salary and benefits being offered to Bushhousen. Filing 1-1.

In the text messages, Lakner told Bushhousen, “I have so much respect and admiration for you

that I am not going to take no for an answer. You deserve better, we deserve better! Let me know

what I have to do to make this this happen!” Filing 1-1 at 4. Lakner also told Bushhousen that he

would be able to maintain his technician duties “[w]hen we bring all of our customers with us” to

MPE. Filing 1-1 at 4. Lakner and Bushhousen’s departure left Yant with only two employees in

its Lincoln office. Filing 1 at 5.

           Yant also presented evidence that Lakner has been contacting Yant customers to solicit

them and spread misinformation about Yant. Filing 1 at 6. Specifically, Yant alleges that Lakner

has been sending emails to Yant customers, using a customer list and contact information he



                                                 4
obtained only through his employment with Yant, to inform them that he and Bushhousen have

“successfully transitioned to Midwest Petroleum Equipment (MPE)” and that they are “excited to

carry over our partnership with you.” Filing 1 at 6; Filing 1-3 at 1-2. In addition, on February 10,

2020, Baker received a call from a regular customer of Yant informing him that Lakner had

contacted the customer and told him that Yant is no longer in the petroleum business. Filing 1 at

6.

       Lakner claims that he contacted these potential customers based on information from

“business cards, memory, and MPE directory contacts.” Filing 22 at 2. He also argues that the

majority of the contact information was publicly available because it appears in the Membership

Directory for the Nebraska Petroleum Marketers and Convenience Store Assoiation (NPMCSA).

Filing 18 at 2. In contrast to Lakner’s claim that the customer contact information he took from

Yant was widely and publicly available, Yant adduced evidence showing that its client email

contacts were part of a confidential list which Yant had to compile. Importantly, Yant has shown

that email addresses are not listed in the NPMCSA directory, nor are the particular email contacts

Lakner used publicly available on Yant’s customers’ websites. Filing 19-2 at 36-103. Accordingly,

Lakner’s email contact with Yant’s customers shortly after he departed MPE appears to be the

result of his use of Yant’s compiled client information, not publicly available information.

       Evidence also suggests that, while still employed with Yant, Lakner attempted to direct

Yant customers to MPE. Filing 1-3. Yant alleges that Lakner purposefully did not fulfill Yant

purchase orders, took unfulfilled purchase orders when he left, and is now attempting to fulfill

these orders through MPE. Filing 1 at 6. On January 30, 2020, Farm Boss Trailers, a Yant customer

in Texas, placed an order for $10,000 worth of equipment from Yant. Filing 1 at 5-6. Lakner took

that order but did not process it. Filing 1 at 5-6. When Lakner quit his job at Yant, he took with



                                                 5
him Farm Boss Trailers’ unfulfilled Purchase Order for $10,000 worth of equipment. Filing at 1

at 5-6. On February 11, 2020, Lakner contacted Farm Boss Trailers and attempted to process the

January 30, 2020, Purchase Order through MPE. Filing 19-2 at 2. Farm Boss Trailers declined

Lakner’s attempt to complete this order and instead filled the order through Yant. Filing 19-2 at 2.

       Yant also presented evidence that Lakner was using his inside information about Yant’s

pricing scheme in order to undercut Yant. Filing 19-1 at 6-7. Baker testified that he worked with

Lakner to provide a quote for the purchase of gas pumps to a customer in November 2019. Filing

19-1 at 6. After Lakner’s resignation, the customer contacted Yant to tell it that Lakner had called

and promised that MPE could “beat the quote Yant had given them on the gas pumps back in

November.” Filing 19-1 at 7.

       Yant filed suit against Lakner on February 12, 2020, and filed a Motion for Temporary

Restraining Order and Preliminary Injunction the same day. Filing 1; Filing 2. The Court scheduled

a hearing on the Motion for Temporary Restraining Order for February 14, 2020. Prior to the

hearing, Lakner filed an affidavit denying Yant’s allegations and claiming he took no confidential

information and that the client contact information he accessed was all “available from publicly

accessible resources.” Filing 51 at 3. Following the hearing, the Court permitted the parties to

submit additional evidence and argument in writing. The Court has reviewed all of the parties’

submissions and arguments.

                                        II.    DISCUSSION

       Yant seeks a temporary restraining order preventing Lakner from “directly or indirectly,

soliciting, contacting, servicing, contracting with, or accepting business from any customers of

Yant with whom Lakner did business and had personal contact while employed by Yant”;

preventing Lakner from using or possessing any confidential information or trade secrets



                                                 6
belonging to Yant; requiring Lakner to return to Yant any and all physical or electronic information

and documents; preventing Lakner from retaining copies of any information from Yant, and

preventing Lakner from “accessing any database or email system licensed to, owned by, or

maintained by, Yant.” Filing 3 at 15-16.

        In deciding a motion for a preliminary injunction, the court must consider “(1) the threat

of irreparable harm to the movant; (2) the state of the balance between this harm and the injury

that granting the injunction will inflict on other parties litigant; (3) the probability that movant will

succeed on the merits; and (4) the public interest.” Dataphase Sys., Inc. v. C L Sys., Inc., 640 F.2d

109, 113 (8th Cir. 1981). The same factors apply in determining whether to issue a temporary

restraining order. Baker Elec. Co-op., Inc. v. Chaske, 28 F.3d 1466, 1472 (8th Cir. 1994). The

burden of establishing the propriety of issuing a temporary restraining order is on the movant. Id.

“No single factor is determinative.” WWP, Inc. v. Wounded Warriors, Inc., 566 F. Supp. 2d 970,

974 (D. Neb. 2008). The Court will address each of the Dataphase factors in turn.

                                A. Likelihood of Success on the Merits

        The Court will first consider the likelihood Yant will succeed on the merits of its claims.

“In deciding whether to grant a preliminary injunction, likelihood of success on the merits is most

significant.” S.J.W. ex rel. Wilson v. Lee’s Summit R-7 Sch. Dist., 696 F.3d 771, 776 (8th Cir.

2012) (internal quotation marks omitted) (quoting Minn. Ass’n of Nurse Anesthetists v. Unity

Hosp., 59 F.3d 80, 83 (8th Cir. 1995)). A movant need not prove it is more likely than not to

prevail, but “need only show a reasonable probability of success, that is, a ‘fair chance of

prevailing’” on the merits. Kroupa v. Nielsen, 731 F.3d 813, 818 (8th Cir. 2013) (quoting Planned

Parenthood Minn., N.D., S.D. v. Rounds, 530 F.3d 724, 732 (8th Cir. 2008) (en banc)). Here, Yant

had adduced evidence demonstrating it is reasonably likely to prevail on the merits of its claims



                                                   7
for misappropriation of trade secrets, breach of fiduciary duty and the duty of loyalty, and tortious

interference with a business relationship.

       1. Misappropriation of Trade Secrets

       Yant alleges that Lakner misappropriated Yant’s trade secrets in violation of the Federal

Defend Trade Secrets Act (DTSA), 18 U.S.C. § 1836 et seq., and the Nebraska Trade Secrets Act

(NTSA), Neb. Rev. Stat. § 87-501 et seq. The DTSA criminalizes theft of trade secrets. 18 U.S.C.

§ 1832. Section 1836 of the DTSA permits private civil actions to enforce § 1832. Relevant to this

action, § 1839 of the DTSA defines “trade secret” as financial or business or business information

that the owner has taken reasonable measures to keep secret; and “the information derives

independent economic value, actual or potential, from not being generally known to, and not being

readily ascertainable through proper means by, another person who can obtain economic value

from the disclosure or use of the information.” The definition of a trade secret under the NTSA is

largely identical. See Neb. Rev. Stat. § 87-502(4).

       Compilations such as the customer information in this case “are valuable, not because of

the quantum of secret information, but because the expenditure of time, effort, and expense

involved in [their] compilation gives a business a competitive advantage.” AvidAir Helicopter

Supply, Inc. v. Rolls–Royce Corp., 663 F.3d 966, 972 (8th Cir. 2011). Similarly, the Nebraska

Supreme Court has held that under certain circumstances, a customer list can be included in the

definition of a trade secret. Home Pride Foods, Inc. v. Johnson, 262 Neb. 701, 709, 634 N.W.2d

774, 781 (2001). The Nebraska Supreme Court recognized that “[c]ourts are reluctant to protect

customer lists to the extent that they embody information that is readily ascertainable through

public sources.” Id. at 709, 634 N.W.2d at 782 (citing Morlife, Inc. v. Perry, 56 Cal. App. 4th

1514, 66 Cal. Rptr. 2d 731 (1997)); see also First Express Servs. Grp., Inc. v. Easter, 286 Neb.



                                                 8
912, 924, 840 N.W.2d 465, 474 (2013) ([B]ecause the customers’ identities and contact

information were ascertainable from public sources, and because the other information on the list

was also ascertainable by proper means, the customer list was not a trade secret.”).

       But where time and effort have been expended to identify particular customers with
       particular needs or characteristics, courts will prohibit others from using this
       information to capture a share of the market. Such lists are distinguishable from
       mere identities and locations of customers that anyone could easily identify as
       possible customers.

Johnson, 262 Neb. at 709, 634 N.W.2d at 782 (internal citations omitted).

       Yant has demonstrated it is reasonably likely to prevail on its claim for misappropriation

of trade secrets. In contrast to Lakner’s unsupported claim that he has contacted former Yant clients

only via publicly available means, Yant has shown that Lakner likely utilized its compilation of

customer emails, which are not available on either the NPMCSA directory or many of its

customer’s public websites. Filing 19-2. In addition to contacting Yant clients using Yant’s email

list, Lakner also appears to have used inside knowledge of Yant’s pricing schemes and quotes in

order to try to undercut Yant and take over unfulfilled purchase orders. Filing 19-1 at 6-7. All of

this supports Yant’s claim of misappropriation of trade secrets and demonstrates it is likely to

prevail on the merits of this allegation.

       2. Breach of Fiduciary Duty and the Duty of Loyalty

       Yant is also likely to succeed on its breach of fiduciary duties and duty of loyalty claim

against Lakner. “Under Nebraska law, it is a generally recognized principle that an employee owes

a duty of loyalty to his employer during the course of his employment . . . irrespective of the

existence of a covenant not to compete or nonsolicitation clause.” W. Plains, L.L.C. v. Retzlaff

Grain Co. Inc., 870 F.3d 774, 786 (8th Cir. 2017).

       In West Plains, the court granted a preliminary injunction where evidence showed that

several defendants violated their duty of loyalty by using their former employer’s confidential
                                                 9
information to immediately compete. Id. Specifically, the defendants had taken and used

confidential information to compete and further may have solicited customers before resigning.

The court reasoned that the defendants’ attempts to cover their actions to take information

supported the breach of duty of loyalty claims because several of the defendants sent copies of the

plaintiff’s confidential information to their personal email accounts or each other. Such evidence

was sufficient to conclude that the defendants had engaged in activities to solicit customers while

still employed by the plaintiff and used the plaintiff’s confidential information to compete

immediately against it.

       Similarly, Lakner engaged in covert actions to take and utilize confidential information

from Yant. By soliciting customers using inside information, Lakner was in a better position to

immediately compete against Yant. Further, Lakner misrepresented his location and deleted files

and data without authorization. Filing 19-1 at 13-15. Furthermore, Lakner’s solicitation of

Bushhousen for employment with MPE while both were still employed by Yant may also be a

breach of the duty of loyalty. See Restatement (Second) of Agency § 393 (1958) (“An employee

is subject to liability if, before or after leaving the employment, he causes fellow employees to

break their contracts with the employer.”). Based on these actions, Yant has demonstrated a

likelihood of success on these claims.

       3. Tortious Interference with a Business Relationship

       Yant is also likely to succeed on its tortious interference claim against Lakner. To succeed

on its tortious interference with a business relationship claim, Yant must show:

       (1) the existence of a valid business relationship or expectancy, (2) knowledge by
       the interferer of the relationship or expectancy, (3) an unjustified intentional act of
       interference on the part of the interferer, (4) proof that the interference cause the
       harm sustained, and (5) damage to the party whose relationship or expectancy was
       disrupted.



                                                 10
Koster v. P & P Enterprises, Inc., 248 Neb. 759, 764, 539 N.W.2d 274, 278 (1995) (quoting

Wiekhorst Bros. Excav. & Equip. v. Ludewig, 247 Neb. 547, 555, 529 N.W.2d 33, 39 (1995)).

       The evidence at this stage shows that Lakner knew of Yant’s customer relationships but

acted to interfere with these relationships. In particular, Lakner surreptitiously took an unfulfilled

purchase order from Farm Boss Trailers with him when he left Yant and attempted to process the

purchase order through MPE instead. Filing 19-2 at 2. Lakner also used improperly obtained

information to attempt to take business from Yant by undercutting its price quotes. Filing 19-1 at

6-7. Yant is therefore likely to succeed on this claim as well. This factor weighs strongly in favor

of issuance of the requested temporary restraining order.

                               B.          Threat of Irreparable Harm

       Under the next Dataphase factor, the movant must “demonstrate that irreparable [harm] is

likely in the absence of an injunction.” Sierra Club v. U.S. Army Corps of Eng’rs, 645 F.3d 978,

992 (8th Cir. 2011) (emphasis in original) (quoting Winter v. Nat. Res. Def. Council, Inc., 555 U.S.

7, 22, 192 S. Ct. 365, 172 L. Ed. 2d 249 (2008). “[I]rreparable harm occurs when a party has no

adequate remedy at law, typically because its injuries cannot be fully compensated through an

award of damages.” Grasso Enters., LLC v. Express Scripts, Inc., 809 F.3d 1033, 1040 (8th Cir.

2016) (quoting Gen. Motors Corp. v. Harry Brown’s, LLC, 563 F.3d 312, 319 (8th Cir. 2009)).

The Eighth Circuit has agreed that while monetary damages alone can compensate for harm

already incurred, injunctive relief is appropriate to “protect . . . against the loss of any additional

customers due to the illegalities of the defendants.” Overholt Crop Ins. Serv. Co. v. Travis, 941

F.2d 1361, 1371 (8th Cir. 1991). “Loss of intangible assets such as reputation and goodwill can

constitute irreparable injury.” United Healthcare Ins. Co. v. AdvancePCS, 316 F.3d 737, 741 (8th

Cir. 2002) (citing Gen. Mills, Inc. v. Kellogg Co., 824 F.2d 622, 625 (8th Cir. 1987)).



                                                  11
         Here, Yant has presented concrete evidence that it has suffered and is likely to continue to

suffer harm in the absence of an injunction. Yant contends that the Lakner’s use of its trade secrets

to lure away its clients will result in a loss of business and customer goodwill. See Med. Shoppe

Int’l, Inc. v. S.B.S. Pill Dr., Inc., 336 F.3d 801, 805 (8th Cir. 2003) (internal quotation marks

omitted) (“Harm to reputation and goodwill is difficult, if not impossible, to quantify in terms of

dollars.”). Yant has demonstrated that Lakner has contacted at least three of its customers since

his resignation in an attempt to do business with them. The evidence shows Lakner has continued

these attempts to poach Yant customers even after the commencement of this lawsuit. Thus, while

Yant may seek economic damages, the amount of damages resulting from the loss of confidential

customer information as well as the threat of ongoing harm makes damages difficult to ascertain

with any degree of certainty. The Court concludes that in the absence of a temporary restraining

order, Lakner is likely to continue his actions, resulting in further and ongoing loss of business to

Yant. Accordingly, this factor weighs in favor in issuance of the requested temporary restraining

order.

                                  C. Balance of Injury to the Parties

         When issuing a preliminary injunction courts must assess whether the “balance of equities

so favors the movant that justice requires the court to intervene to preserve the status quo until the

merits are determined.” Dataphase, 640 F.2d at 113. To determine the harms that must be weighed,

the Eighth Circuit has looked at the threat to each of the parties’ rights that would result from

granting or denying the injunction. Baker Elec., 28 F.3d at 1473. A Court also must consider the

potential economic harm to each of the parties and to interested third parties. Id.

         As discussed above, the threat of harm to Yant in the absence of a restraining order is

significant. It has lost business and stands to lose significantly more if Lakner’s actions continue.



                                                 12
Lakner argues, however, that the effect on him would be even harsher, claiming that a temporary

restraining order would essentially “prohibit[ him] from working in the industry altogether” due

to the relatively small number of available customers. Filing 18 at 11. The Court agrees with

Lakner that to the extent Yant seeks to prevent him from “soliciting, contacting, servicing,

contracting with, or accepting business from any customers of Yant with whom Lakner did

business and had personal contact while employed by Yant,” Filing 3 at 15 (emphasis added), such

a restriction would be overly broad and unduly burdensome on Lakner. However, to the extent that

Yant simply seeks to prevent Lakner from misappropriating trade secrets, breaching his fiduciary

duties, and tortiously interfering with Yant’s business relationships, such a restriction is more

narrowly tailored to address the wrongs alleged in this case. Such a prohibition would not prevent

Lakner from engaging in valid competition with Yant, but would only prevent him from using

unfair means to do so. Accordingly, tailoring a temporary restraining order to fit the facts of this

case, the balance of injury to the parties weighs in favor of issuance of the requested relief.

                                          D. Public Interest

       Lastly, the Court concludes that the public interest favors issuance of a preliminary

injunction.

       Courts have held that the public interest favors a fair, competitive marketplace. See e.g.,

Minn. Mining & Mfg. Co. v. Rauh Rubber, Inc., 943 F. Supp. 1117, 1134 (D. Minn. 1996), aff’d

sub nom. Minn. Min. & Mfg. Co. v. Rauh Rubber, Inc., 130 F.3d 1305 (8th Cir. 1997). Lakner

could potentially gain an unfair advantage with a competitor using the information and resources

belonging to Yant. As discussed in more detail previously, Lakner’s use of trade secrets and his

breach of loyalty to Yant allowed him to immediately engage in unfair competition with Yant in a

way that he would not have been able to do had he played by the rules.



                                                 13
       Furthermore, as stated above, the Court concludes a temporary restraining order is

warranted only to the extent it prohibits Lakner from engaging in unfair competition, not to prevent

Lakner from doing business with all Yant customers. Accordingly, such a restriction is tailored to

serve the public interest in a fair and competitive marketplace. This factor therefore weighs in

favor of issuance of the temporary restraining order.

                                      III. CONCLUSION

       The Court concludes Yant’s Motion for Temporary Restraining Order, Filing 2, should be

granted in part. To the extent that Lakner continues to deny possessing any physical or electronic

files belonging to Yant, the Court finds it appropriate to enjoin him from using any confidential

information obtained from Yant, but will reserve addressing the return of such materials, should

they be found to be in Lakner’s possession, at the hearing on the preliminary injunction.

       IT IS ORDERED:

           1. Plaintiff’s Motion for Temporary Restraining Order (Filing 2) is granted in part as

               follows:

           2. Defendant is enjoined from using in any manner any confidential information or

               trade secrets, including compilations of customer contact information not publicly

               available, which he obtained from Plaintiff;

           3. Defendant is enjoined from accessing or utilizing any database or email system or

               any information contained therein that is licensed to, owned by, or maintained by

               Plaintiff;

           4. Defendant is ordered not to allow the destruction, manipulation, or disposition of

               any information, electronic or physical, alleged to belong to Plaintiff and in

               Defendant’s possession until such time as the Court either orders its return or



                                                14
             determines it is not in Defendant’s possession. This includes the external hard drive

             Plaintiff claims Defendant removed from his office; any information stored on

             Defendant’s personal cloud backup which relates in any way to Plaintiff’s clients

             or business; and any physical or electronic lists, purchase orders, or other business

             documents of Plaintiff’s;

          5. Pursuant to Rule 65(c) and the provisions of this Order, the Court requires Plaintiff

             to post a bond with the Clerk of the Court in the amount of $500.00;

          6. The hearing on Plaintiff’s Motion for Preliminary Injunction will take place on

             March 2, 2020, at 9:30 A.M., before the undersigned judge in Courtroom No. 1,

             Fourth Floor, Roman L. Hruska United States Courthouse, 111 South 18th Plaza,

             Omaha, Nebraska 68102;

          7. This Temporary Restraining Order will expire at 11:59 P.M. on March 3, 2020,

             unless otherwise extended or vacated. The Court directs the parties to review Fed.

             R. Civ. P. 65(b) which allows an extension of a temporary restraining order only

             by consent of the adverse party or for good cause.

DATED this 18th day of February, 2020.


                                                    BY THE COURT:



                                                    _______________________
                                                    Brian C. Buescher
                                                    United States District Judge




                                              15
